 



Exhibit 10.16
THE NORTH AMERICAN COAL CORPORATION
VALUE APPRECIATION PLAN FOR
YEARS 2000 TO 2009
(AS AMENDED AND RESTATED EFFECTIVE AS OF DECEMBER 1, 2007)

1.   PURPOSE OF THE PLAN/BENEFIT FREEZE AND PLAN TERMINATION

     The purpose of this Value Appreciation Plan (“VAP” or the “Plan”) was to
further the long-term profits and growth of The North American Coal Corporation
(the “Company”) by offering long-term incentive compensation to those officers
and key management employees of the Employers who were in a position to make
significant contributions to such profits or growth. The Plan was frozen as of
January 1, 2006 and, as of such date, no additional employees were eligible to
participate in the Plan and no further Awards were granted hereunder.
     The Plan is hereby terminated in its entirety effective December 31, 2007.

2.   CODE SECTION 409A

     All amounts payable under the Plan are subject to the provisions of Code
Section 409A. It is intended that the compensation arrangements under the Plan
be in full compliance with the requirements of Code Section 409A. The Plan shall
be interpreted and administered in a manner to give effect to such intent.
Notwithstanding the foregoing, the Employers do not guarantee to Participants or
beneficiaries any particular tax result with respect to any amounts deferred or
any payments provided hereunder, including tax treatment under Code
Section 409A.

3.   DEFINITIONS

  (a)   “Account” means the account established in accordance with Section 4
hereof to reflect the Participant’s interest under the Plan.     (b)   “Award”
means a VAP award that was credited to the Participant’s VAP Account for the
2000 through 2005 award years.

 



--------------------------------------------------------------------------------



 



  (c)   “Committee” shall mean the Compensation Committee of the Company’s Board
of Directors appointed to administer the Plan in accordance with Section 4.    
(d)   “Disability” or “Disabled.” A Participant shall be deemed to have a
“Disability” or be “Disabled” if the Participant is determined to be totally
disabled by the Social Security Administration or if the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
employer-sponsored accident and health plan.     (e)   “Employer” shall mean the
Company and the Company’s subsidiaries who adopted the Plan and who employ the
Participants.     (f)   “Key Employee.” For periods prior to April 1, 2008, “Key
Employee” shall mean a key employee, as defined in Section 416(i) of the Code
(without regard to paragraph (5) thereof) of the Company or a Subsidiary (or
related entity) so long as the stock of NACCO Industries, Inc. (or a related
entity) is publicly traded on an established securities market or otherwise on
the date of the Employee’s Separation From Service. Key Employees are identified
on a controlled group-wide basis and include non-resident alien employees
(whether or not such employees are eligible to participate in the Plan). The
selected identification date for Key Employees is December 31st. As such, any
employee who was classified

-2-



--------------------------------------------------------------------------------



 



      by the Company as a Key Employee as of December 31st of a particular Plan
Year shall maintain such classification for the 12-month period commencing the
following April 1st. The Company shall have the sole and absolute discretion to
classify employees as Key Employees hereunder. To the extent determined by the
Company, such classification may include up to 75 highly compensated employees
(including some who do not meet the statutory requirements of a Key Employee) as
long as such determination is made in a consistent, reasonable and good faith
manner.

  (g)   “Participant” shall mean any person with a VAP Account balance
hereunder.     (h)   “Separation From Service” means, with respect to any
Participant’s relationship with the Employers and their affiliates, a separation
from service as defined in Code Section 409A (and the regulations and guidance
issued thereunder).

4.   ADMINISTRATION

     This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to adopt, amend and rescind general and special rules and regulations for its
administration, and to make all other determinations necessary or advisable for
the administration of the Plan. All acts and decisions of the Committee with
respect to any questions arising in connection with the administration and
interpretation of this Plan, including the severability of any or all of the
provisions hereof, shall be conclusive, final and binding upon the Company and
all present and former Participants, all other employees of the Employers and
its Subsidiaries, and their respective descendants, successors and assigns. No
member of the Committee shall be liable for any such act or decision made in
good faith.

-3-



--------------------------------------------------------------------------------



 



5.   VAP ACCOUNTS

     5.1 Account Balance. The Company shall maintain an account (“VAP Account”)
on its books and records in the name of each Participant to reflect the
Participant’s interest under this Plan. The VAP Account balance shall equal the
sum of the Awards that were credited to Participants’ VAP Accounts for the years
2000 through 2005, plus interest. As of August 8, 2006, a Participant’s VAP
Account shall be frozen except for interest credits and debits for
distributions.
     5.2 Interest. For the 2007 calendar year, each Participant’s VAP Account
shall be credited with an amount determined by multiplying the Participant’s
average VAP Account balance during such year by the average monthly rate during
such year for 10-year U.S. Treasury Bonds. In the event that a Participant
incurs a Separation from Service prior to the end of 2007 and becomes entitled
to a payment of his VAP Account hereunder, the Participant’s VAP Account shall
be credited with a pro-rata share of interest, based on the portion of the year
prior to the payment date. For the period from January 1, 2008 until January 31,
2008, the Participant’s VAP Account shall be credited with 31 days of interest,
based on average monthly rate for 10-year U.S. Treasury Bonds during 2007.
     5.3 Statements. The Company shall deliver to each Participant a written
statement showing the accumulated balance of the VAP Account as of the date of
payment.

6.   VESTING AND PAYMENT

     6.1 Vesting. Each Participant’s interest in his VAP Account shall vest at
the rate of 20 percent for each year during which a Participant remains in the
continuous employ of the Employers following the January 1st of the year in
which a Participant was first credited with a “VAP Target Amount” under the Plan
(as such term was defined in the prior version of the

-4-



--------------------------------------------------------------------------------



 



Plan); provided however, that a Participant’s interest in his VAP Account shall
become immediately 100 percent vested in the event (i) of such Participant’s
death or Disability while employed by an Employer; (ii) such Participant remains
in the continuous employ of the Employers through December 31, 2007 or (iii) of
such Participant’s Separation From Service with the Employers at or after age 55
with at least 10 years of service or at or after age 65 (i.e., retirement). In
the event that all or any portion of a Participant’s VAP Account does not vest
pursuant to the foregoing provisions, the portion of the VAP Account represented
thereby shall terminate and be forfeited.
     6.2 Payment.

  (a)   The vested amounts in a Participant’s VAP Account shall be paid on the
earliest to occur of:

  (i)   January 31, 2008; or     (ii)   the date of a Participant’s Separation
From Service for death, Disability or retirement (as defined above); provided,
however, that if the Participant is a Key Employee, such payment will be delayed
until the 1st day of the 7th month following Disability or retirement (with
interest continuing to accrue until the actual payment date).

     (b) The actual payment will be made within 90 days of the applicable
payment date specified above. The Participant’s Employer shall deliver to the
Participant or, if applicable, his designated beneficiaries (or, if none, his
estate) a check in full payment of the amount represented by the Participant’s
vested interest in his VAP Account. The Employer by which the Participant was
last employed prior to the payment date of the VAP Account shall be liable for
the payment of such Account to or on behalf of such Participant, but such
Employer’s liability shall be limited to its proportionate share of such amount,
as hereinafter provided. If the Awards that were credited to a Participants’ VAP
Account are based on the Participant’s employment with more than one Employer,
the liability for such payment shall be shared by all such

-5-



--------------------------------------------------------------------------------



 



Employers (by reimbursement to the Employer making such payment(s)) as
determined by the Company (taking into consideration the Participant’s service
and compensation paid by each such Employer) and as will permit the income tax
deduction by each such Employer of its portion of the payments made and to be
made hereunder.
     (c) The amounts payable under this Plan shall be calculated based on the
value of the VAP Account as of the date of payment.
     (d) There shall be deducted from each payment the amount of any tax
required by any governmental authority to be withheld and paid by the Employer
to such governmental authority for the account of the person entitled to such
payment.

7.   ASSIGNABILITY

     No right or interest under this Plan of any Participant or beneficiary
shall be assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance or other legal process or in any manner
be liable for or subject to the debts or liabilities of the Participant or
beneficiary.

8.   AMENDMENT AND TERMINATION

     (a) The Committee or the Board of Directors of the Company, in its sole and
absolute discretion, may alter or amend this Plan from time to time; provided,
however, that no such amendment shall, without the consent of a Participant,
reduce the value of the Participant’s VAP Account as in effect on the date of
the amendment (except as otherwise permitted under the terms of the Plan).
     (b) The Committee has taken action to terminate this Plan effective
December 31, 2007. A Participant’s VAP Account shall be paid as specified in
Section 6.2 hereof.
     (c) Any amendment or termination of the Plan shall be in the form of a
written instrument approved and adopted on the order of the Committee or the
Board of Directors of the

-6-



--------------------------------------------------------------------------------



 



Company. Such amendment or termination shall become effective as of the date
specified in the instrument or, if no such date is specified, on the date of its
adoption.


9.   GENERAL PROVISIONS

     (a) Expenses. Expenses of administering the Plan shall be paid by the
Employers, as directed by the Company.
     (b) No Guarantee of Employment. Neither the adoption or operation of this
Plan, nor any document describing or referring to the Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of an
Employer, or shall in any way affect the right and power of an Employer to
terminate the employment of any employee at any time with or without assigning a
reason therefore to the same extent as the Employer might have done if this Plan
had not been adopted.
     (c) Applicable Law. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of Texas, except when
pre-empted by Federal law.
     (d) Payment to Guardian. If an Account is payable to a minor, to a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Account to the guardian,
legal representative or person having the care and custody of such minor,
incompetent or person. The Committee may require such proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to the
distribution of such Account. Such distribution shall completely discharge the
Employer from all liability with respect to such Account.
     (e) Limitation on Rights of Participants; No Lien. No trust has been
created by the Employers for the payment of VAP Accounts under this Plan; nor
have the Participants been granted any lien on any assets of the Employers to
secure payment of such benefits. This Plan

-7-



--------------------------------------------------------------------------------



 



represents only an unfunded, unsecured promise to pay by the Employers, and each
Participant is an unsecured creditor of his Employer.
     (f) Headings/Construction. Headings are given to the sections of the Plan
solely as a convenience to facilitate reference. Such headings, numbering and
paragraphing shall not in any case be deemed in any way material or relevant to
the construction of the Plan or any provisions thereof. The use of the masculine
gender shall also include within its meaning the feminine. The use of the
singular shall also include with its meaning the plural, and vise versa. If any
provision of this Plan or the application thereof to any circumstance or person
is held to be invalid by a court of competent jurisdiction, the remainder of the
Plan and the application of such provision to other circumstances or persons
shall not be affected thereby
     (g) Acceleration of Payments. Notwithstanding any provision of the Plan to
the contrary, to the extent permitted under Code Section 409A and the Treasury
Regulations issued thereunder, payments of Accounts hereunder may be accelerated
(i) to the extent necessary to comply with federal, state, local or foreign
ethics or conflicts of interest laws or agreements, (ii) to the extent necessary
to pay the FICA taxes imposed under Code Section 3101, and the income
withholding taxes related thereto or (iii) if the Plan (or a portion thereof)
fails to satisfy the requirements of Code Section 409A; provided that the amount
of such payment may not exceed the amount required to be included as income as a
result of the failure to comply with Code Section 409A.
     (h) Delayed Payments due to Solvency Issues. Notwithstanding any provision
of the Plan to the contrary, an Employer shall not be required to make any
payment hereunder to any Participant or beneficiary if the making of the payment
would jeopardize the ability of the Employer to continue as a going concern;
provided that any missed payment is made during the

-8-



--------------------------------------------------------------------------------



 



first calendar year in which the funds of the Employer are sufficient to make
the payment without jeopardizing the going concern status of the Employer.
     (i) Payments Violating Applicable Law. Notwithstanding any provision of the
Plan to the contrary, the payment of all or any portion of the amounts payable
hereunder will be deferred to the extent that the Employer reasonably
anticipates that the making of such payment would violate Federal securities
laws or other applicable law (provided that the making of a payment that would
cause income taxes or penalties under the Code shall not be treated as a
violation of applicable law). The deferred amount shall become payable at the
earliest date at which the Employer reasonably anticipates that making the
payment will not cause such violation.

10.   EFFECTIVE DATE

     The original effective date of this Plan was January 1, 2000. This
amendment and restatement is effective as of December 1, 2007.

-9-